                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  NO. 3:20-CV-193

                                                  )
SHERI BOONE,                                      )
                                                  )
                        Plaintiff,                )
                                                  )
v.                                                )                   ORDER
                                                  )
BURNS & WILCOX, LTD.,                             )
                                                  )
                        Defendant.                )

        THIS MATTER IS BEFORE THE COURT on Defendant’s Motion to Transfer and

Dismiss (“Motion to Transfer”). (Doc. No. 7). Plaintiff Sheri Boone signed an “Individual

Production Award Agreement” (“Agreement”). The Agreement provides that any “action arising

under [the] Agreement shall be brought in the Sate courts of Michigan in Oakland County,

Michigan or in the Federal court for the Eastern District of Michigan, Southern Division.” The

Agreement also contains other provisions which form the basis of the dispute in this case. Plaintiff

does not dispute these facts. Instead, Plaintiff alleges that the Court must decide their Motion to

Remand for Lack of Diversity Jurisdiction (“Motion to Remand”) before deciding Defendant’s

Motion to Transfer, and that, even if transfer of venue is appropriate under the Agreement, such

transfer is not required. The Court determines that it may consider Defendant’s Motion to Dismiss

prior to the Motion to Remand and that transfer is appropriate.

        “[J]urisdictional questions ordinarily must precede merits determinations in dispositional

order.” Sinochem Int'l Co. v. Malay. Int'l Shipping Corp., 549 U.S. 422, 431, 127 S. Ct. 1184, 1191

(2007). However, “there is no mandatory sequencing of jurisdictional issues.” Id. (citation and

internal quotations omitted). That is because “jurisdiction is vital only if the court proposes to issue




         Case 3:20-cv-00193-GCM Document 21 Filed 07/28/20 Page 1 of 3
a judgement on the merits.” Id. (citing Intec USA, LLC v. Engle, 467 F.3d 1038, 1041 (7th Cir.

2006)). Here, judicial economy would be disserved by continuing litigation in the Western District

of North Carolina if the parties have agreed to litigate this case in Michigan. Thus, the Court

considers first whether this case should be transferred.

       Plaintiff does not argue that there has been no agreement to litigate this case in Michigan;

instead, she argues that the Court should not transfer the case to Michigan because (1) the forum

selection clause is unenforceable under common law and (2) 28 U.S.C. § 1404(a) disfavors a

transfer. “The common-law doctrine of forum non conveniens has continuing application in federal

courts only in cases where the alternative forum is abroad, and perhaps in rare instances where a

state or territorial court serves litigational convenience best.” Sinochem Int'l Co. v. Malay. Int'l

Shipping Corp., 549 U.S. 422, 430, 127 S. Ct. 1184, 1190 (2007) (citations and internal quotations

omitted). “For the federal court system, Congress has codified the doctrine [under 28 U.S.C. §

1404(a)] and has provided for transfer, rather than dismissal, when a sister federal court is the more

convenient place for trial of the action.” Id. (citing 28 U.S.C. § 1404(a) (“For the convenience of

parties and witnesses, in the interest of justice, a district court may transfer any civil action to any

other district or division where it might have been brought.”).

       Here, Defendant does not seek transfer to a forum abroad and thus the Court need only

consider transfer under 28 U.S.C. § 1404(a). “[A] proper application of §1404(a) requires that a

forum-selection clause be “given controlling weight in all but the most exceptional cases.” Atl.

Marine Constr. Co. v. United States Dist. Court, 571 U.S. 49, 59-60, 134 S. Ct. 568, 579 (2013).

That is because, “[w]hen parties have contracted in advance to litigate disputes in a particular

forum, courts should not unnecessarily disrupt the parties’ settled expectations.” Id. at 583. “A

forum-selection clause, after all, may have figured centrally in the parties’ negotiations and may




         Case 3:20-cv-00193-GCM Document 21 Filed 07/28/20 Page 2 of 3
have affected how they set monetary and other contractual terms; it may, in fact, have been a

critical factor in their agreement to do business together in the first place. In all but the most

unusual cases, therefore, ‘the interest of justice’ is served by holding parties to their bargain.” Id.

Consequently, the only factors that a district court may consider when evaluating a § 1404(a)

motion to transfer are public-interest considerations, though those considerations “will rarely

defeat a transfer motion.” See id. at 64.

       Plaintiff’s primary objection is a public-interest one—that Michigan law is less favorable

to her claims than North Carolina law. However, “a plaintiff who files suit in violation of a forum-

selection clause” is not entitled to any “concomitant state law advantages.” Id. at 65. Here, the

agreed upon forum is Michigan—Plaintiff may not improperly file her case in North Carolina

simply to decry the proper venue as less favorable and thus contrary to public interest. Thus,

Plaintiff has failed to provide a sufficient basis on which to override the controlling weight given

to the forum selection clause in the Agreement.

       For the reasons stated above, Defendant’s Motion to Transfer is GRANTED. Plaintiff’s

Motion to Remand (Doc. No. 5) is MOOT. The Court directs the Clerk of Court to transfer this

action to the U.S. District Court for the Eastern District of Michigan, Southern Division.

       SO ORDERED.




                              Signed: July 27, 2020




         Case 3:20-cv-00193-GCM Document 21 Filed 07/28/20 Page 3 of 3
